DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1, 2, 4-11 are pending. Claim 3 is canceled. The amendments to the claims have overcome the drawing and claim objections and accordingly those are withdrawn. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and those rejections are withdrawn. 
Lastly, the amendments to the claims in combination with the below examiners amendment have overcome the rejections to Claims 1, 2 and 4-9 is under 35 U.S.C. 103 as being unpatentable over Ryuen (US 2009/0039992), and further in view of Usui (US 8651827); Claim 10 under 35 U.S.C. 103 as being unpatentable over Ryuen in view of Usui as applied to claim 1, and further in view of Yamaguchi (US 2018/0304875); Claim 11 under 35 U.S.C. 103 as being unpatentable over Ryuen in view of Usui as applied to claim 1, and further in view of Matsumoto (US 8928440); and accordingly the rejections are withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Friedrich von Rorhscheidt (Agent for Applicant) on 6/23/2022.
The application has been amended as follows: 
In claim 1, line 25 insert before “outside” the following –completely--; 
Comment: after a review of the amendment filed on 6/7/2022, it was determined that the primary reference still read on the claim language, but that a clarification providing for the cavity to be formed completely outside the pole gap would overcome the primary reference, along with the remaining limitations in the claim and for the reasons discussed below. Examiner called applicants representative who agreed to the amendment. 
Allowable Subject Matter
Claims 1, 2, and 4-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “wherein the cavity is formed completely outside of a pole gap that is provided between the pole tube and the pole core when the coil is provided with current so that the armature is in contact with the support disc” in combination with the other limitations set forth in the independent claims, where it is noted that there is a lack of teaching in the art of the above claimed arrangement, and to modify the primary reference to maintain the cavity completely outside the pole gap would teach away from the compact armature arrangement of Ryuen, make the primary reference arguably inoperable for its intended purpose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753